Citation Nr: 0101547	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  97-33 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 (2000) for multiple, noncompensable service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating action of 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board remanded the case in November 1999 for further 
development. 

REMAND

When the Board initially reviewed the appeal in November 
1999, it was noted that the veteran's claim of entitlement to 
service connection for a low back disability secondary to 
left hip and left ankle shell fragment wounds scars had be 
readjudicated on a de novo basis because service connection 
for the scars had not yet been granted at the time of the 
initial adjudication, but service connection was now in 
effect.  The Board pointed out that because a determination 
of the claim for secondary service connection could 
significantly affect the veteran's claim for a compensable 
evaluation under 38 C.F.R. § 3.324 for multiple, nonservice-
connected disabilities, that issue was deferred.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

In a July 2000 rating action, the RO denied the veteran's 
claim of secondary service connection as not well grounded.  
The veteran submitted a notice of disagreement (NOD) in 
October 2000 and the RO issued a statement of the case (SOC) 
with respect to that issue in November 2000.  To date, it 
does not appear that the veteran has perfected his appeal; 
however, the Board is aware that the time period for filing a 
formal appeal has not elapsed.  38 U.S.C.A. § 7105 (West 
1991). 

Unfortunately, in light of a significant change in the law 
during the pendency of this appeal, the Board finds that the 
case must be remanded to the RO for a second time.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), signed into law in November 2000, 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (hereinafter, the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In cases such as this, where the RO denied the veteran's 
claim of service connection as not well grounded after the 
Court's decision in Morton but before the effective date of 
the change in the law, VA can order the claim readjudicated 
under the Veterans Claims Assistance Act of 2000.  As the 
claim of secondary service connection is inextricably 
intertwined with the claim of entitlement to a noncompensable 
rating for multiple, service-connected disabilities, the 
Board finds that readjudication of that claim is warranted. 

The Board takes this opportunity to note that it does not 
currently have appellate jurisdiction over the claim of 
secondary service connection, and that following the 
development described below, this issue should be referred by 
the RO to the Board for appellate consideration if and only 
if the veteran files a timely substantive appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the claim of entitlement to 
service connection for a low back 
disability secondary to service-connected 
shell fragment wound scars of the left hip 
and left ankle.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After completion of the above 
development, the RO should readjudicate 
the claims of entitlement to service 
connection for a low back disorder on a 
secondary basis, and entitlement to a 
compensable evaluation for multiple, 
noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.   

If the claim of secondary service 
connection remains denied, the veteran and 
his representative should be provided with 
a statement of the case on the issue of 
secondary service connection.  The veteran 
is advised that, following his receipt of 
the statement of the case, he must submit 
a timely substantive appeal in order to 
perfect his right to appellate review by 
the Board.

If the claim of entitlement to a 
compensable rating under the provisions of 
38 C.F.R. § 3.324 remains denied, the RO 
should provide the veteran and his 
representative a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



